Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

an image processing unit, a reference image determination unit and a reference selection unit in claims 1-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Examiner Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in a telephone interview with Pramod Chintalapoodi on 03/26/2021.

The application has been amended as follows: 
	
	18. (Currently amended).  A program stored in a non-transitory computer readable medium for causing image processing to be performed in an image processing apparatus configured to perform a process of combining a color image and a black-and-white image captured from different viewpoints and generate either of following two types of composite images (a) and (b) by switching between the two types of composite images on a basis of a predetermined reference image switching threshold: (a) a color image-based composite image in which a position of the black-and-white image is adjusted to coincide with a position of the color image, or (b) a black-and-white image-based composite image in which the position of the color image is adjusted to coincide with the position of the black-and-white image, the program causing a reference image determination unit of the image processing apparatus to: perform a reference image determination process in which it is determined whether to use the color image or the black-and- white image as a reference image; and set a hysteresis as the reference image switching threshold and perform control to change the hysteresis according to a situation in the reference image determination process.

Allowable Subject Matter

Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 

	Regarding independent claims 1, 16 and 18, the prior art of Hori (US20020060743) discloses a black-and-white monochromatic image that is generated by combining the high-resolution images of three colors RGB obtained by the image shift method. The prior art of Vanderwel (US3736372) discloses a mixer 
circuit that combines the color signals with the luminance signals in timed 
relationship to provide composite two color television signals corresponding in 
a predetermined manner to the original black and white video signals.  The prior art of Lee (US2014/0104432) discloses a camera apparatus for generating a color background image by extracting a background area from the color visible image when a current ambient illuminance belongs to a daytime illuminance range, and replacing a background area of a black and white visible image, from the visible imaging camera, with the color background image and providing a mixed image as a result of the replacement to the display apparatus when the current illuminance belongs to the nighttime illuminance range. The prior art of Yu (US20180376063) discloses an imaging apparatus for switching between color and black-white operation mode based on ambient luminance. The prior art of Tsutsumi (US2015/0278996) discloses e generation unit that generates the composite image data such that a pixel value of 
image, which has interpolated pixel values for points in the region of the 
deformed image where a corresponding point is not detected.  The image 
synthesis unit generates a synthesized image as a synthesis of the first image 
and the interpolated image. Thus, while many references teaches cameras for switching between or combining black-white and color image signals, none of the references alone or in combination, provide a motivation to teach: 
“an image processing unit that performs a process of combining a color image and a black-and-white image captured from different viewpoints to generate a composite image, the image processing unit being configured to generate either of following two types of composite images (a) and (b) by switching between the two types of composite images on a basis of a predetermined reference image switching threshold: (a) a color image-based composite image in which a position of the black-and-white image is adjusted to coincide with a position of the color image, or (b) a 

	Regarding independent claims 15 and 17, the prior art of Hori (US20020060743) discloses a black-and-white monochromatic image that is generated by combining the high-resolution images of three colors RGB obtained by the image shift method. The prior art of Vanderwel (US3736372) discloses a mixer circuit that combines the color signals with the luminance signals in timed relationship to provide composite two color television signals corresponding in a predetermined manner to the original black and white video signals.  The prior art of Lee (US2014/0104432) discloses a camera apparatus for generating a color background image by extracting a background area from the color visible image when a current ambient illuminance belongs to a daytime illuminance range, and replacing a background area of a black and white visible image, from the visible imaging camera, with the color background image and providing a mixed image as a result of the replacement to the display apparatus when the current illuminance belongs to the nighttime illuminance range. The prior art of Yu (US20180376063) discloses an imaging apparatus for switching between color and 
 “an image processing unit that performs a process of combining a first image and a second image captured from different viewpoints to generate a composite image, the image 82 SP371307WO00 processing unit being configured to generate either of following two types of composite images (a) and (b) by switching between the two types of composite images on a basis of a predetermined reference image switching threshold: (a) a first image-

Regarding dependent claims 2-14, the claims are allowed as being dependent of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/26/2021